As filed with the Securities and Exchange Commission onNovember 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21316 The Kensington Funds (Exact name of registrant as specified in charter) 4 Orinda Way, Suite 200C Orinda, CA 94563 (Address of principal executive offices) (Zip code) US Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100, Glendora, CA 91741 (Name and address of agent for service) 1-800-253-2949 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. KE N S I N G T O NR E A LE S T A T ESE C U R I T I E SFU N D SC H E D U L EO FPO R T F O L I OIN V E S T M E N T S S E P T E M B E R3 0 ,2 0 0 7( U n a u d i t e d ) SHARES MARKET VALUE($) Real Estate Common Stock(95.2%) Diversified (2.5%) Vornado Realty Trust 14,900 1,629,315 Healthcare (11.3%) Hcp, Incorporated 40,000 1,326,800 Health Care REIT, Incorporated 30,100 1,331,624 Nationwide Health Properties, Incorporated 43,100 1,298,603 Omega Healthcare Investors, Incorporated 30,100 459,573 Senior Housing Properties Trust 58,300 1,286,098 Ventas, Incorporated 38,800 1,606,320 7,309,018 Hotel (4.8%) Host Marriot Corporation 87,600 1,965,744 Starwood Hotels & Resorts Worldwide, Incorporated 18,920 1,149,390 3,115,134 Industrial (7.0%) EastGroup Properties, Incorporated 27,400 1,240,124 First Potomac Realty Trust 29,700 647,460 ProLogis Trust 39,250 2,604,237 4,491,821 Multifamily (13.9%) Avalonbay Communities, Incorporated 27,000 3,187,620 Camden Property Trust 25,330 1,627,453 Essex Property Trust, Incorporated 11,200 1,316,784 Mid-America Apartment Communities, Incorporated 30,672 1,528,999 UDR, Incorporated 53,400 1,298,688 8,959,544 Office (15.7%) Boston Properties, Incorporated 12,495 1,298,230 Brandywine Realty Trust 50,100 1,268,031 Brookfield Properties Corporation 93,715 2,333,504 Corporate Office Properties Trust 29,790 1,240,157 Forest City Enterprises, Incorporated 28,700 1,583,092 Liberty Property Trust 34,100 1,371,161 SL Green Realty Corporation 8,800 1,027,576 10,121,751 Retail (35.0%) Acadia Realty Trust 59,100 1,603,383 CBL & Associates Properties, Incorporated 46,121 1,616,541 Developers Diversified Realty Corporation 23,500 1,312,945 Federal Realty Investment Trust 22,100 1,958,060 General Growth Properties, Incorporated 24,335 1,304,843 Kimco Realty Corporation 56,800 2,567,928 National Retail Properties, Incorporated 79,000 1,926,020 Realty Income Corporation 46,000 1,285,700 Regency Centers Corporation 26,600 2,041,550 Simon Property Group, Incorporated 39,200 3,920,000 Taubman Centers, Incorporated 17,900 980,025 Weingarten Realty Investors 47,100 1,952,766 22,469,761 KE N S I N G T O NR E A LE S T A T ESE C U R I T I E SFU N D SC H E D U L EO FPO R T F O L I OIN V E S T M E N T S S E P T E M B E R3 0 ,2 0 0 7( U n a u d i t e d )( c o n t i n u e d ) SHARES OR PRINCIPAL AMOUNT MARKET VALUE($) Storage (5.0%) Public Storage, Incorporated 40,632 3,195,707 Total Real Estate Common Stock (cost $50,729,617) 61,292,051 TOTAL INVESTMENTS IN SECURITIES (cost $50,729,617)+ - 95.2% 61,292,051 Other Assets in excess of Liabilities - 4.8% 3,117,645 NET ASSETS - 100.0% $64,409,696 + At September 30, 2007, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, was as follows*: Cost of investments for tax purposes $ 50,828,297 Gross tax unrealized appreciation 11,414,917 Gross tax unrealized depreciation (951,163) Net tax unrealized appreciation $ 10,463,754 * Because tax adjustments are calculated annually, the above table reflects the taxadjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. KENSINGTONSTRATEGICREALTYFUND SCHEDULEOF PORTFOLIOINVESTMENTS SE P T E M B E R3 0 ,2 0 0 7( U n a u d i t e d ) SHARES MARKET VALUE($) Real Estate Common Stock (96.8%) Healthcare (5.1%) Omega Healthcare Investors, Incorporated 174,900 2,716,197 Senior Housing Properties Trust 513,500 11,327,810 Ventas, Incorporated 282,200 11,683,080 25,727,087 Hotel (6.0%) Host Marriot Corporation 895,795 20,101,640 Starwood Hotels & Resorts Worldwide, Incorporated 159,555 9,692,966 29,794,606 Industrial (4.6%) EastGroup Properties, Incorporated 7,500 339,450 First Potomac Realty Trust 2 350,738 7,646,088 ProLogis Trust 232,300 15,413,105 23,398,643 Mortgage (8.9%) Cypress Sharpridge Investments, Incorporated 144A 1, 2, 5 1,250,000 11,250,000 Gramercy Capital Corporation 249,999 6,292,475 iStar Financial, Incorporated 378,250 12,856,718 JER Investment Trust, Incorporated 2 726,283 9,042,223 Northstar Realty Financial Corporation 2 530,000 5,262,900 44,704,316 Multifamily (18.0%) Archstone Smith Trust 475,401 28,590,616 Avalonbay Communities, Incorporated 220,000 25,973,200 Camden Property Trust 175,000 11,243,750 Essex Property Trust, Incorporated 27,500 3,233,175 Mid-America Apartment Communities, Incorporated 366,886 18,289,267 UDR, Incorporated 133,000 3,234,560 90,564,568 Net Lease (0.9%) Capital Lease Funding, Incorporated 449,118 4,603,460 Office (19.6%) Asset Capital Corporation, Incorporated 144A 1, 5 1,521,125 9,126,750 Boston Properties, Incorporated 108,900 11,314,710 Brandywine Realty Trust 625,000 15,818,750 Brookfield Properties Corporation 745,235 18,556,351 Corporate Office Properties Trust 236,229 9,834,213 Forest City Enterprises, Incorporated 226,305 12,482,984 Mission West Properties 41,473 503,897 Republic Property Trust 878,000 12,880,260 SL Green Realty Corporation 72,200 8,430,794 98,948,709 Retail (25.2%) Acadia Realty Trust 448,200 12,159,666 CBL & Associates Properties, Incorporated 474,127 16,618,152 Developers Diversified Realty Corp 156,600 8,749,242 Feldman Mall Properities, Incorporated6 582,454 4,403,352 General Growth Properties, Incorporated 130,000 6,970,600 Glimcher Realty Trust 2 666,800 15,669,800 Kimco Realty Corporation 455,400 20,588,634 National Retail Properties, Incorporated 598,737 14,597,208 Regency Centers Corporation 12,500 959,375 Simon Property Group, Incorporated 262,500 26,250,000 126,966,029 Storage (8.5%) Public Storage, Incorporated 347,711 27,347,470 Sovran Self Storage, Incorporated 2 342,000 15,677,280 43,024,750 TOTAL REAL ESTATE COMMON STOCK 487,732,168 KENSINGTONSTRATEGICREALTYFUND SCHEDULEOF PORTFOLIOINVESTMENTS SE P T E M B E R3 0 ,2 0 0 7( U n a u d i t e d )( c o n t i n u e d ) SHARES OR PRINCIPAL AMOUNT MARKET VALUE($) Real Estate Perferred Stock (11.3%) Manufactured Housing (0.3%) Hilltop Holdings Incorporated, Series A, 8.25% 77,200 1,757,844 Mortgage (5.6%) Gramercy Capital Corporation, Series A, 8.125% 120,000 2,701,200 Newcastle Investment Corporation, Series D, 8.375% 67,900 1,425,900 Newcastle Investment Corporation, Series B, 9.75% 73,900 1,769,905 NorthStar Realty Finance Corporation, Series B, 8.250% 791,500 15,830,000 Rait Financial Trust, Series C, 8.875% 394,600 5,840,080 27,567,085 Multifamily (1.0%) Mid-America Apartment Communities, Incorporated, Series H, 8.30% 188,700 4,717,500 Net Lease (4.1%) Lexington Realty Trust, Series D, 7.55% 2 600,000 14,022,000 Thornburg Mortgage Incorporated, Series F, 10.00% 2 242,600 6,744,280 20,766,280 Office (0.3%) Maguire Properties, Incorporated, Series A, 7.625% 80,050 1,721,876 Total Real Estate Preferred Stock 56,530,585 Total Real Estate Common and Preferred Stock (Cost $532,096,054) 544,262,753 Corporate Bonds(1.3%) Mortgage(1.3%) Cedarwoods CRE CDO Ltd, Series 2007-2A INC, 0.00%, 2/25/52 144A 1, 5 $7,500,000 6,750,000 Total Corporate Bonds 6,750,000 Other Equity Investments(1.1%) Municipal Securities - (1.1%) Muni Funding Company of America, LLC 144A 1, 3, 5 560,000 5,740,000 Total Other Equity Investments 5,740,000 Put Options (0.0%) IMH, $2.50, Exp. 10/2007 2,238 223,800 223,800 Repurchase Agreement (0.5%) Custodial Trust Company, 2.625%, dated 09/30/07 due 10/01/07, repurchase price $2,706,007 (collateralized by Strips-TPRN, 9.125% 05/15/18, valued at $2,786,563) 4 $2,705,415 2,705,415 TOTAL INVESTMENTS IN SECURITIES (cost $547,966,771) + _111.0% 559,681,968 Liablities in excess of Other Assets - (11.0%) (55,535,825) NET ASSETS- 100.0% $504,146,143 Securities Sold Short (17.2% ) Commercial Banks (0.7% ) The Colonial BancGroup, Incorporated 159,700 3,452,714 Mortgage (3.4% ) Alesco Financial Incorporated 248,530 1,222,768 Capital Trust Incorporated 392,867 13,946,778 RAIT Financial Trust 245,000 2,016,350 17,185,896 Mutual Funds (13.1% ) SPDR S&P Homebuilders ETF 771,542 16,526,430 iShares Dow Jones US Real Estate Index Fund 645,220 49,339,973 65,866,403 Total Securities Sold Short (Proceeds $86,602,253) $86,505,013 KENSINGTONSTRATEGICREALTYFUND SCHEDULEOF PORTFOLIOINVESTMENTS SE P T E M B E R3 0 ,2 0 0 7( U n a u d i t e d )( c o n t i n u e d ) CONTRACTS MARKET VALUE($) Written Call Options (0.0% ) Simon Property Group, Incorporated, $105, Exp. 10/2007 806 76,570 Total Options Written (Premiums received$69.493) $76,570 + At September 30, 2007, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, was as follows*: Cost of investments for tax purposes $550,604,933 Gross tax unrealized appreciation 61,122,500 Gross tax unrealized depreciation (52,045,465) Net tax unrealized depreciation $9,077,035 * Because tax adjustments are calculated annually, the above table reflects the taxadjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. 1 The Adviser, using Board approved procedures, has determined all or a portion of the security to be illiquid. 2
